


Exhibit 10.18


EURONET WORLDWIDE, INC.
EMPLOYEE STOCK PURCHASE PLAN


ARTICLE I
INTRODUCTION


1.01 Purpose. The Euronet Worldwide, Inc. Employee Stock Purchase Plan (the
Plan) is intended to provide a method whereby employees of Euronet Worldwide
Inc. (the Company) and its Eligible Subsidiary Companies (as defined below) will
have an opportunity to acquire a proprietary interest in the Company through the
purchase of shares of the Common Stock of the Company.


1.02 Rules of Interpretation. It is the intention of the Company to have the
Plan qualify as an employee stock purchase plan under Section 423 of the
Internal Revenue Code of 1986, as amended (the Code). The provisions of the Plan
shall be construed so as to extend and limit participation in a manner
consistent with the requirements of that section of the Code.


ARTICLE II
DEFINITIONS


2.01 Board shall mean the Board of Directors of the Company.


2.02 Compensation shall mean the gross cash compensation (including, wage,
salary and overtime earnings) paid by the Company or any Eligible Subsidiary
Company to a participant in accordance with the terms of employment, but
excluding all bonus payments, expense allowances and compensation paid in a form
other than cash.


2.03 Committee shall mean the individuals described in Article XI.


2.04 Eligible Subsidiary Company shall mean each Subsidiary Company the
employees of which are entitled to participate in the Plan, as listed or
referred to on Schedule 2.04 hereto, subject to the discretion of the Board or
the Plan Representative at any time and from time to time to approve changes the
designations within Schedule 2.04 from among a group consisting of Subsidiary
Companies.


2.05 Employee shall mean any person employed by the Company or any Eligible
Subsidiary Company, including any full-time, part-time or temporary employee.


2.06 Fair Market Value shall mean as of any date, the value of Common Stock of
the Company determined as
follows:


(a) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq Stock Market,
its Fair Market Value shall be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or system for
the last market trading day on the date of such determination, as reported by a
source the Company deems reliable;


(b) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, its Fair Market Value shall be the mean of
the closing bid and asked prices for the Common Stock on the date of such
determination, as reported by a source the Company deems reliable; or


(c) In the absence of an established market for the Common Stock, the Fair
Market Value thereof shall be determined in good faith by the Board.






--------------------------------------------------------------------------------




2.07 Plan Representative shall mean any person designated from time to time by
the Committee to receive certain notices and take certain other administrative
actions relating to participation in the Plan.


2.08 Subsidiary Company shall mean any present or future corporation which is or
becomes a Subsidiary Company of the Company as that term is defined in Section
424 of the Code.


ARTICLE III
ELIGIBILITY AND PARTICIPATION


3.01 Initial Eligibility. Each Employee who shall have completed three
consecutive months of employment with the Company or any corporation or entity
acquired by the Company or any Eligible Subsidiary Company and shall be employed
by the Company or any Eligible Subsidiary Company on the date his or her
participation in the Plan is to become effective shall be eligible to
participate in Offerings (as defined below) under the Plan which commence after
such three-month period has concluded. Persons who are not Employees shall not
be eligible to participate in the Plan.


3.02 Restrictions on Participation. Notwithstanding any provision of the Plan to
the contrary, no Employee shall be granted an option to purchase shares of
Common Stock under the Plan:


(a) if, immediately after the grant, such Employee would own stock and/or hold
outstanding options to purchase stock possessing 5% or more of the total
combined voting power or value of all classes of stock of the Company (for
purposes of this paragraph, the rules of Section 424(d) of the Code shall apply
in determining stock ownership of any Employee); or


(b) which permits such Employee's rights to purchase stock under all employee
stock purchase plans (as that term is defined in Section 423(b) of the Code) of
the Company to accrue at a rate which exceeds $25,000 of fair market value of
the stock (determined at the time such option is granted) for each calendar year
in which such option is outstanding at any time.


3.03 Commencement of Participation. An eligible Employee may become a
participant by completing an enrollment form provided by the Company and filing
the completed form with the Plan Representative on or before the filing date set
therefor by the Committee, which date shall be prior to the Offering
Commencement Date for the next following Offering (as such terms are defined
below), unless a later time for submission of the form is set by the Committee
for all eligible Employees with respect to a given Offering Period. Payroll
deductions for a participant shall commence on the next following Offering
Commencement Date after the Employee's authorization for payroll deductions
becomes effective and shall continue until termination of the Plan or the
participant's earlier termination of participation in the Plan. Each participant
in the Plan shall be deemed to continue participation until termination of the
Plan or such participant's earlier termination of participation in the Plan
pursuant to Article VIII below.


ARTICLE IV
STOCK SUBJECT TO THE PLAN AND OFFERINGS


4.01 Stock Subject to the Plan. Subject to the provisions of Section 12.04 of
the Plan, the Board shall reserve for issuance under the Plan an aggregate of
one million (1,000,000) shares of the Company's common stock (the Common Stock),
which shares shall be authorized but unissued shares of Common Stock. If, on a
given Offering Termination Date, the number of shares with respect to which
options are to be exercised exceeds the number of shares then available under
the Plan, the Committee shall make a pro rata allocation of the shares remaining
available for purchase in as uniform manner as shall be practicable and as it
shall determine to be equitable. The Board may from time to time reserve
additional shares of authorized and unissued Common Stock for issuance pursuant
to the Plan; provided, however, that at no time shall the number of shares of
Common Stock reserved be greater than permitted by applicable law.






--------------------------------------------------------------------------------




4.02 Offerings. The Plan shall be implemented by a series of Offerings of the
Company's Common Stock (the Offerings) of three (3) months duration, with new
Offerings commencing on or about January 1, April 1, July 1 and October 1 of
each year (or at such other dates as the Committee shall determine). The first
day of each Offering shall be deemed the Offering Commencement Date and the last
day the Offering Termination Date for such Offering. The Committee shall have
the power to change the duration and/or the frequency of future Offerings
without stockholder approval if such change is announced at least five (5) days
prior to the beginning of the first Offering to be affected and the duration of
such Offering does not exceed twenty-seven (27) months. Each Offering shall be
in such form and shall contain such terms and conditions as the Committee shall
deem appropriate, which shall comply with the requirements of Section 423(b)(5)
of the Code that all Employees granted options to purchase shares of Common
Stock under the Plan shall have the same rights and privileges. The Plan shall
continue until terminated in accordance with Section 12.05.


ARTICLE V
PAYROLL DEDUCTIONS AND SUBSCRIPTIONS


5.01 Amount of Deduction. The enrollment form described in Section 3.03 will
permit a participant to elect during each Offering (except an Offering from
which the participant has withdrawn in accordance with Section 8.02) payroll
deductions to occur in an amount determined by the participant. In addition, for
each Eligible Subsidiary Company that establishes a sub-plan pursuant to Section
11.04(b), the Plan Representative may in its discretion permit employees of the
Eligible Subsidiary Company to subscribe to pay the Company a fixed dollar
amount in one payments completed on or before the Offering Termination Date. In
all cases, the amount of each participant's payroll deductions or subscriptions
may be limited in order to comply with the requirements of Section 3.02(b).


5.02 Participant's Account. All payroll deductions and payments made for or by a
participant pursuant to Section 5.01 shall be credited to an account established
for such participant under the Plan.


5.03 Changes in Payroll Deductions and Payments. A participant may reduce or
increase future payroll deductions or payments made pursuant to Section 5.01 by
filing with the Plan Representative a form provided by the Company for such
purpose. The effective date of any increase or reduction in future payroll
deductions or payments pursuant to Section 5.01 will be the next Offering
Commencement Date that both succeeds processing of the change form and involves
an Offering in which the participant is eligible to participate, taking into
account any suspension of participation that Section 8.02 requires. A
participant's changed enrollment election pursuant to Section 5.01 shall remain
in effect for successive Offerings unless terminated as provided in Section
8.01.


ARTICLE VI
GRANTING OF OPTION


6.01 Number of Option Shares. On or prior to the Offering Commencement Date, the
Committee shall specify a maximum number of shares of Common Stock that may be
purchased by each participant during the Offering subject to any adjustment
pursuant to Section 12.04, the limitations of Section 3.02(b) and 4.01, and any
suspensions of participation pursuant to Section 8.02. For each Offering the
maximum number of shares which may be purchased by each participant during the
Offering shall not exceed 3,000 shares (subject to the discretion of the Plan
Representative to increase or decrease this limit on a prospective basis,
through advance written notice to Plan participants).


6.02 Offering Price. The option price of Common Stock purchased with payroll
deductions made during any Offering (the Offering Price) for a participant
therein shall be the lesser of:


(a) 85% of the Fair Market Value of the shares of Common Stock on the Offering
Commencement Date, or


(b) 85% of the Fair Market Value of the shares of Common Stock on the Offering
Termination Date.






--------------------------------------------------------------------------------




ARTICLE VII
EXERCISE OF OPTION


7.01 Automatic Exercise. Each Plan participant's option for the purchase of
stock with payroll deductions (or payments pursuant to Section 5.01) made during
any Offering will be deemed to have been exercised automatically on the
applicable Offering Termination Date for the purchase of the number of shares of
Common Stock which the accumulated payroll deductions and payments pursuant to
Section 5.01 in the participant's account at the time will purchase at the
applicable Offering Price (but not in excess of the number of shares for which
outstanding options have been granted to the participant pursuant to Section
6.01).


7.02 Withdrawal of Account. No participant in the Plan shall be entitled to
withdraw any amount from the accumulated payroll deductions (and contributions
pursuant to Section 5.01) in his or her account; provided, however, that a
participant's accumulated payroll deductions (and contributions pursuant to
Section 5.01) shall be refunded to the participant as and to the extent
specified in Section 8.01 below upon termination of such participant's
participation in the Plan.


7.03 Fractional Shares. Fractional shares of Common Stock may be issued under
the Plan.


7.04 Exercise of Options. During a participant's lifetime, options held by such
participant shall be exercisable only by such participant.


7.05 Delivery of Stock. As promptly as practicable after the Offering
Termination Date of each Offering, the Company will deliver to each participant
in such Offering, as appropriate, the shares of Common Stock purchased therein
upon exercise of such participant's option. The Company may deliver such shares
in certificated or book entry form, at the Company's sole election.


7.06 Stock Transfer Restrictions. The Plan is intended to satisfy the
requirements of Section 423 of the Code. A participant will not obtain the
benefits of this provision if such participant disposes of shares of Common
Stock acquired pursuant to the Plan within two (2) years from the Offering
Commencement Date or within one (1) year from the date such Common Stock is
purchased by the participant, whichever is later. In addition, the Committee
may, in its discretion, require as a condition to the sale of any shares of
Common Stock credited to a Participant's brokerage or other account under the
Plan (i) such conditions as it may deem necessary to assure that such sale of
shares of Common Stock is in compliance with applicable securities laws and (ii)
a minimum holding period (not to exceed one year) following the purchase of
shares of Common Stock before such shares credited to the Participant's
brokerage or other account under the Plan may be sold or otherwise transferred,
provided that such holding period, if any, shall not apply to shares of Common
Stock credited to the brokerage or other account under the Plan of a Participant
who has terminated employment on account of death or disability.


ARTICLE VIII
WITHDRAWAL


8.01 In General. A participant may stop participating in the Plan at any time by
giving written notice to the Plan Representative. Upon processing of any such
written notice, no further payroll deductions will be made from the
participant's Compensation during such Offering or thereafter, unless and until
such participant elects to resume participation in the Plan, in accordance with
Section 8.02 hereof, by providing written notice to the Plan Representative
pursuant to Section 3.03 above. Such participant's payroll deductions and
payments accumulated pursuant to Section 5.01 prior to processing of such notice
shall be applied toward purchasing shares of Common Stock in the then-current
Offering as provided in Section 7.01 above. Any cash balance remaining after the
purchase of shares in such Offering shall be refunded promptly to such
participant.


8.02 Effect on Subsequent Participation. A participant's withdrawal from an
Offering pursuant to Section 8.01 (including as a deemed withdrawal a
participant's failure to make all subscription payments required pursuant to
Section 5.01 on or before an Offering Termination Date) will result in the
participant's suspension from Plan




--------------------------------------------------------------------------------




participation for the remaining of the Offering. The participant's suspension
will not thereafter have any effect upon such participant's eligibility to
participate in any succeeding Offering or in any similar plan which may
hereafter be adopted by the Company and for which such participant is otherwise
eligible.


8.03 Termination of Employment. Upon termination of a participant's employment
with the Company or any Eligible Subsidiary Company (as the case may be) for any
reason, including retirement or death, then -


(i) any shares that the Company or the Plan holds for the participant pursuant
to the Plan will be issued and delivered to the participant (or the
participant's estate in the event the participant is deceased) unless the Plan
Representative determines in its discretion that the participant has before such
employment termination date provided directions (in a form and manner acceptable
to the Plan Representative) that are sufficient and timely to permit a transfer
of such shares within the thirty-day period following the participant's
termination of employment; and


(ii) the participant's payroll deductions and contributions accumulated pursuant
to Section 5.01 prior to such termination, if any, shall be refunded to him or
her, or, in the case of his or her death, to the person or persons entitled
thereto under Section 12.01, and his or her participation in the Plan shall be
deemed to be terminated.


8.04 Hardship Withdrawal. Hardship distributions may be made without suspension
of a participant's right to re-enroll in a future Offering (as otherwise
required under Section 8.02). A participant will be considered to have a
hardship if a distribution is necessary to pay --


•
any of the following expenses with respect to the participant, the participant's
spouse or significant other, or a member of the participant's immediate family:
uninsured medical expenses, or tuition or related expenses for the next 12
months of post-secondary education,



•
expenses associated with the purchase of the participant's principal residence,



•
the costs necessary to avoid foreclosure or eviction from the participant's
principal residence,



•
any amount the participant requests within 90 days following the death of the
participant's spouse or significant other, or



•
any amount the participant's designated beneficiary requests within 90 days
following the death of the participant.



ARTICLE IX
INTEREST


9.01 Payment of Interest. No interest will be paid or allowed on any money paid
into the Plan or credited to the account of or distributed to any participant
Employee.


ARTICLE X
STOCK


10.01 Participant's Interest in Option Stock. No participant will have any
interest in shares of Common Stock covered by any option held by such
participant until such option has been exercised as provided in Section 7.01
above.


10.02 Registration of Stock. Shares of Common Stock purchased by a participant
under the Plan will be registered in the name of the participant, or, if the
participant so directs by written notice to the Plan Representative prior to the
Offering Termination Date applicable thereto, in the names of the participant
and one such other person




--------------------------------------------------------------------------------




as may be designated by the participant, as joint tenants with rights of
survivorship or as tenants by the entireties, to the extent permitted by
applicable law.


10.03 Restrictions on Exercise. The Committee may, in its discretion, require as
conditions to the exercise of any option that the shares of Common Stock
reserved for issuance upon the exercise of such option shall have been duly
listed, upon official notice of issuance, upon a stock exchange or market, and
that either:


(a) a registration statement under the Securities Act of 1933, as amended, with
respect to said shares shall be effective, or


(b) the participant shall have represented at the time of purchase, in form and
substance satisfactory to the Company, that it is his or her intention to
purchase the shares for investment and not for resale or distribution.


ARTICLE XI
ADMINISTRATION


11.01 Appointment of Committee. The Board shall appoint a committee (the
Committee) to administer the Plan, which shall consist solely of no fewer than
three non-employee directors (as defined in Rule 16b-3(a)(3) promulgated under
the Securities Act of 1933, as amended).


11.02 Authority of Committee. Subject to the express provisions of the Plan, the
Committee shall have plenary authority in its discretion to interpret and
construe any and all provision of the Plan, to adopt rules and regulations for
administering the Plan, and to make all other determinations deemed necessary or
advisable for administering the Plan. The Committee's determination of the
foregoing matters shall be conclusive. Without regard to whether any participant
rights may be considered to have been adversely affected, the Committee shall be
entitled to limit the frequency and/or number of changes in the amount withheld
during an Offering, establish the exchange ratio applicable to amounts withheld
in a currency other than U.S. dollars, permit payroll withholding in excess of
the amount designated by a participant in order to adjust for delays or mistakes
in the Company's processing of properly completed withholding elections,
establish reasonable waiting and adjustment periods and/or accounting and
crediting procedures to ensure that amounts applied toward the purchase of
Common Stock for each participant properly correspond with amounts withheld from
the participant's Compensation, and establish such other limitations or
procedures as the Committee determines in its sole discretion advisable that are
consistent with the Plan.


11.03 Rules Governing the Administration of the Committee. The Board may from
time to time appoint members of the Committee in substitution for or in addition
to members previously appointed and may fill vacancies, however caused, in the
Committee. The Committee may select one of its members as its chairman, shall
hold its meetings at such times and places as it shall deem advisable, and may
hold telephonic meetings. All determinations of the Committee shall be made by a
majority of its members. A decision or determination reduced to writing and
signed by a majority of the members of the Committee shall be as fully effective
as if it had been made by a majority vote at a meeting duly called and held. The
Committee may appoint a secretary and shall make such rules and regulations for
the conduct of its business as it shall deem advisable.


11.04 Rules For Foreign Jurisdictions And Non-423 Plan.


(a) Local Rules and Procedures. The Company may adopt rules or procedures
relating to the operation and administration of the Plan to accommodate the
specific requirements of local laws and procedures. Without limiting the
generality of the foregoing, the Company is specifically authorized to adopt
rules and procedures regarding handling of payroll deductions, payment of
interest, conversion of local currency, payroll tax, withholding procedures and
handling of stock certificates which vary with local requirements.


(b) Sub-Plans. The Company may also adopt sub-plans applicable to particular
Subsidiary Companies or locations, which sub-plans may be designed to be outside
the scope of Code section 423. The rules of such sub-




--------------------------------------------------------------------------------




plans may take precedence over other provisions of this Plan, but unless
otherwise superseded by the specific terms of such sub-plan, the provisions of
this Plan shall govern the operation of such sub-plan. Schedule 11.04(b) hereto
designates all Subsidiary Companies that are establishing sub-plans as of the
Effective Date. These Subsidiary Companies are becoming Eligible Subsidiary
Companies as of the Effective Date for all purposes of the Plan except they are
not adopting the Plan pursuant to Code section 423 and are therefore outside its
scope.


ARTICLE XII
MISCELLANEOUS


12.01 Designation of Beneficiary. A participant may file with the Plan
Representative a written designation of a beneficiary who is to receive any
shares of Common Stock and/or cash under the Plan upon the participant's death.
Such designation of beneficiary may be changed by the participant at any time by
written notice to the Plan Representative. Upon the death of a participant and
receipt by the Company of proof of identity and existence at the participant's
death of a beneficiary validly designated by the participant under the Plan, and
subject to Article VIII above concerning withdrawal from the Plan, the Company
shall deliver such shares of Common Stock and/or cash to such beneficiary. In
the event of the death of a participant lacking a beneficiary validly designated
under the Plan who is living at the time of such participant's death, the
Company shall deliver such shares of Common Stock and/or cash to the executor or
administrator of the estate of the participant, or if no such executor or
administrator has been appointed (to the knowledge of the Company), the Company,
in its discretion, may deliver such shares of Common Stock and/or cash to the
spouse or to any one or more dependents of the participant, in each case without
any further liability of the Company whatsoever under or relating to the Plan.
No beneficiary shall, prior to the death of the participant by whom he or she
has been designated, acquire any interest in the shares of Common Stock and/or
cash credited to the participant under the Plan.


12.02 Transferability. Neither payroll deductions or payments credited to any
participant's account pursuant to Section 5.01 nor any option or rights with
regard to the exercise of an option or to receive Common Stock under the Plan
may be assigned, transferred, pledged, or otherwise disposed of in any way by
the participant other than by will or the laws of descent and distribution. Any
such attempted assignment, transfer, pledge or other disposition shall be
without effect, except that the Company may, in its discretion, treat such act
as an election to withdraw from participation in the Plan in accordance with
Section 8.01.


12.03 Use of Funds. All payroll deductions and payments received or held by the
Company under the Plan may be used by the Company for any corporate purpose. The
Company shall not be obligated to segregate such payroll deductions.


12.04 Adjustment Upon Changes in Capitalization.


(a) If, while any options are outstanding under the Plan, the outstanding shares
of Common Stock of the Company have increased, decreased, changed into, or been
exchanged for a different number or kind of shares or securities of the Company
through any reorganization, merger, recapitalization, reclassification, stock
split, reverse stock split or similar transaction, appropriate and proportionate
adjustments may be made by the Committee in the number and/or kind of shares
which are subject to purchase under outstanding options and in the Offering
Price or Prices applicable to such outstanding options. In addition, in any such
event, the number and/or kind of shares which may be offered in the Offerings
described in Article IV hereof shall also be proportionately adjusted. No such
adjustments shall be made for or in respect of stock dividends. For purposes of
this paragraph, any distribution of shares of Common Stock to shareholders in an
amount aggregating 20% or more of the outstanding shares of Common Stock shall
be deemed a stock split, and any distribution of shares aggregating less than
20% of the outstanding shares of Common Stock shall be deemed a stock dividend.


(b) Upon the dissolution or liquidation of the Company, or upon a
reorganization, merger or consolidation of the Company with one or more
corporations as a result of which the Company is not the surviving corporation,
or upon a sale of substantially all of the property or capital stock of the
Company to another corporation, the holder of each option then outstanding under
the Plan will thereafter be entitled to receive at the next Offering Termination




--------------------------------------------------------------------------------




Date, upon the exercise of such option, for each share as to which such option
shall be exercised, as nearly as reasonably may be determined, the cash,
securities and/or property which a holder of one share of the Common Stock was
entitled to receive upon and at the time of such transaction. The Board shall
take such steps in connection with such transactions as the Board shall deem
necessary to assure that the provisions of this Section 12.04 shall thereafter
be applicable, as nearly as reasonably may be determined, in relation to the
said cash, securities and/or property as to which each such holder of any such
option might hereafter be entitled to receive.


12.05 Amendment and Termination.


(a) The Board may at any time and for any reason terminate or amend the Plan.
Except as provided in Section 12.04, no such termination can affect options
previously granted, provided that an Offering may be terminated by the Board on
any Offering Termination Date if the Board determinates that the termination of
the Offering or the Plan is in the best interests of the Company and its
stockholders. Except as provided in Section 12.04 and this Section 12.05, no
amendment may make any change in any option theretofore granted that adversely
affects the rights of any participant. To the extent necessary to comply with
Section 423 of the Code (or any other applicable law, regulation or stock
exchange rule), the Company shall obtain shareholder approval in such a manner
and to such a degree as required.


(b) In the event the Board determines that the ongoing operation of the Plan may
result in unfavorable financial accounting consequences, the Board may, in its
discretion and, to the extent necessary or desirable, modify or amend the Plan
to reduce or eliminate such accounting consequence including, but not limited
to:


(i) altering the Offering Price for any Offering, including an Offering underway
at the time of the change in the Offering;


(ii) shortening any Offering so that Offering ends on a new Offering Termination
Date, including an Offering underway at the time of the Board action; and


(iii) allocating shares.


Such modifications or amendments shall not require stockholder approval or the
consent of any participants.


12.06 Effective Date. The Plan originally became effective as of February 1,
2003 and was most recently approved by the shareholders of the Company on May
18, 2011. This amended and restated Plan is effective as of January 1, 2016.


12.07 No Employment Rights. The Plan does not, directly or indirectly, create in
any person any right with respect to continuation of employment by the Company
or any Subsidiary Company, and it shall not be deemed to interfere in any way
with the Company's or any Subsidiary Company's right to terminate, or otherwise
modify, any employee's employment at any time.


12.08 Effect of Plan. The provisions of the Plan shall, in accordance with its
terms, be binding upon, and inure to the benefit of, all successors of each
Employee participating in the Plan, including, without limitation, such
Employee's estate and the executors, administrators or trustees thereof, heirs
and legatees, and any receiver, trustee in bankruptcy or representative of
creditors of such Employee.


12.09 Governing Law. The law of the State of Delaware will govern all matters
relating to this Plan except to the extent superseded by the federal laws of the
United States.






--------------------------------------------------------------------------------




Schedule 2.04 to
Euronet Worldwide Inc. Employee Stock Purchase Plan


Eligible Subsidiary Companies


1. Euronet USA Inc.
2. PaySpot, Inc.
3. Continental Exchange Solutions, Inc.
4. RIA Telecommunications of New York, Inc.
5. RIA Envia, Inc.
6. Telecomnet, Inc.
7. Continental Payment Solutions, Inc.
8. EFT Americas, Inc.
9. Euronet Pakistan Holdings Inc.








--------------------------------------------------------------------------------




Schedule 11.04(b) to
Euronet Worldwide Inc. Employee Stock Purchase Plan


Eligible Subsidiary Companies


Adopting Sub-Plans:


1. transact Elektronische Zahlungssysteme GmbH
2. RIA Telecommunications of Canada Inc.
3. RIA de la Hispaniola, C.porA
4. RIA Payment Institution EP, S.A.U.
5. Euronet Services Kft.
6. Euronet Banktechnikai Szolgaltato Kft
7. Euronet Polska Spółka z o.o.
8. Euronet Services S.R.L.
9. EFT Services Holding B.V.
10. epay Ltd.
11. Gescoro Inc
12. epay Australia Pty. Ltd.
13. RIA Financial Services Ltd.
14. Euronet Services India Pvt. Ltd.
15. ATX Software Limited
16. RIA Envia Financial Services GmbH
17. epay New Zealand Ltd.
18. Euronet Services Slovakia, spol. s r. o
19. e-pay Holdings Ltd.
20. epay Australia Holdings Pty. Ltd.
21. Delta Euronet GmbH
22. RIA Italia S.R.L.
23. Euronet Business Holdings S.L.U.
24. Euronet Movilcarga S.L.
25. Euronet Telerecarga S.L.U.
26. Euronet Services LLC
27. RIA Financial Services AG
28. RIA Financial Services Australia Pty. Ltd.
29. Euronet Asia Holdings Limited
30. EWI Foreign Holdings Limited
31. Euronet Card Services S.A.
32. Euronet Middle East W.L.L.
33. Euronet Software UK Ltd
34. Euronet Pay & Transaction Services S.R.L.
35. RIA France SAS
36. RIA Spain Holdings S.L.U.
37. Euronet Elektronik İşlem Hizmetleri Limited Şirketi
38. RIA Financial Services New Zealand Ltd.
39. RIA Envia Financial Services Belgium SPRL
40. RIA de Centroamérica, S.A. de C.V.
41. Euronet Prepaid Hellas Ltd.
42. RIA Financial Services Puerto Rico, Inc.
43. Euronet 360 Finance Ltd.




--------------------------------------------------------------------------------




44. Euronet Payment Services Ltd.
45. RIA Money Transfer Services Pvt. Ltd.
46. Euronet Middle East, Africa & Pakistan LLC
47. RIA Netherlands Holding B.V.
48. Telecom Net S.A. Logistica Digital
49. RIA Financial Services Sweden AB
50. RIA Financial Services Ireland Ltd.
51. Pure Commerce Pty Limited
52. Pure Commerce Japan Pty Ltd
53. HiFX Australia Pty Ltd
54. Ria Chile Servicios Financieros SpA
55. epay (Shanghai) Technology Development Co., Ltd. d.b.a. epay China
56. RIA Financial Services, Denmark ApS
57. cadooz GmbH
58. cadooz rewards GmbH
59. RIA Deutschland GmbH
60. Pure-Commerce Ltd
61. Pure Commerce Korea YH
62. Euronet Services Malaysia Sdn. Bhd.
63. Ria Money Transfer, S.A. de C.V.
64. RIA Netherlands Holding B.V.
65. HiFX Limited
66. DFX Limited
67. Currency Online Limited
68. RIA Financial Services Norway AS
69. Euronet Pakistan (Pvt.) Limited
70. Pure Commerce (S) Pte. Ltd.
71. Pure Commerce Shared Service Pte. Ltd.
72. Pure Processing Pte. Ltd.
73. RIA Financial Services AG
74. epay Digital Middle East FZ-LLC
75. Universal Solution Providers FZ-LLC
76. Euronet (London) UK Holdings Limited
77. HiFM Holdings Limited
78. HiFM Limited
79. HiFX Europe Ltd
80. EIM (FX) Limited
81. TBK (FM) Limited
82. HiFX Developments Limited
83. HiFX Products Limited
84. HiFX Foreign Exchange Limited
85. 121 Payments Limited
86. HiFX Mortgage Services Limited
87. HiFX Insurance Services Limited
88. Currency Online Limited
89. ATX Middle East FZC
90. XE.com Inc.
91. XE Money Transfers Inc.
92. X-Rates.com Inc.




